Citation Nr: 0302371	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-15 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The appellant had active military service from August 1987 to 
February 1988.  He also had periods of inactive and active 
duty for training with the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In a November 2000 decision, the Board remanded 
the appellant's claim to the RO for additional development.  
That development has been completed and the appeal is again 
in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appellant's appeal have been 
obtained by the RO.  

2.  The evidence of record reflects a diagnosis for seizures.  

2.  The evidence of record reflects the first witnessed and 
verified seizure by a physician to have occurred during 
active duty training.  

3.  The appellant's claimed inservice stressor of personal 
assault has been adequately corroborated.  

4.  The evidence is in favor of a conclusion that the 
appellant currently has PTSD as a result of a stressor 
experienced during service.  





CONCLUSIONS OF LAW

1.  A seizure disorder was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2002).  

2.  The appellant meets the criteria for service connection 
for PTSD.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that subsequent to the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  In addition, regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefits sought on appeal, the 
evidence considered in deciding his claims, and the basis of 
the denial of his claims.  

A letter to the appellant from the RO, dated in March 2002, 
informed him of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining.  
In addition, the RO noted doctors and medical treatment the 
appellant had identified and requested the appellant sign 
release of authorization forms (VA Form 21-4142) so 
associated medical records could be obtained.  The appellant 
failed to submit any release of authorization forms.  The 
appellant has not otherwise identified, nor is the Board 
aware of, additional pertinent treatment records.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
Examinations for VA purposes were conducted in July 2002 with 
respect to both the appellant's claimed disabilities, and the 
examiners offered opinions as to the etiology of the 
appellant's disorders.  

The Board therefore finds that, there is no additional 
assistance that would be reasonably likely to assist the 
appellant in substantiating his claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  

Where an appellant served continuously for ninety (90) days 
or more during a period of war or during peacetime service 
after December 31, 1946, and epilepsies become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary. To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2002).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2002).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty, or from acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m) (2002).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In November 1996, VA regulations were amended to adopt the 
fourth addition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (2002).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

The new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead the 
sufficiency of the stressor is presumed if it is accepted by 
a medical professional in making the diagnosis.

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, supra, at 142, citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994).  Furthermore, the Court 
in Cohen noted that "mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis. . . ."  Id.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff rule" to service 
connection awards).  

The present case, which involves no contention that military 
combat stressors occurred, falls within the category of 
situations, such as allegations of sexual or personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  

Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2002).  
See also YR v. West, 11 Vet. App. 393, 399 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

Analysis

Seizures

The appellant has reported that he was assaulted in basic 
training by his drill instructor and that since that time he 
had suffered from what he believes to be seizures.  A review 
of the appellant's medical records during his period of 
active service (1987-88) did not reflect complaints or 
treatment for seizures, epilepsy, or any type of head injury.  
His only period of hospitalization during this period 
involved treatment for pneumonia.  A November 1987 treatment 
record noted treatment for flu-like symptoms to include dizzy 
spells.  No separation examination report is of record.  The 
appellant was discharged from service due to unsuitability.  

A Report of Medical History associated with the appellant's 
enlistment in the Army Reserves, dated in February 1992, 
reflects the appellant's report of not having then or in the 
past experienced any periods of unconsciousness.  
Furthermore, he did not report having experienced seizures, 
loss of memory, or amnesia.  

A medical report from Ralph Round, M.D., of Neurological 
Consultants, dated in September 1994, reflects the 
appellant's report of seizure-like "spells" in 1988 and 
hospitalization at Fort Leonard Wood, Missouri.  The 
appellant identified having taken Tegretol (an 
anticonvulsant) for one year but discontinued on his own 
following release from the military.  Following service he 
indicated that he had not had any neurological problems until 
earlier in the year when he began to have a recurrence of the 
spells.  The appellant described them traditionally as 
starting with his feeling very anxious and tremulous followed 
by, according to his wife, a jerking up of the arms, shaking 
or twitching of the head and neck, and a very brief 
alteration of consciousness but not a complete loss of 
consciousness which lasts approximately 15 to 30 seconds and 
is followed by headache and confusion which will usually last 
anywhere from 30 minutes to one hour.  Dr. Round's impression 
was recurrent spells of unknown etiology.  On re-evaluation 
of the appellant in October 1994, Dr. Round's impression was 
seizures v. pseudoseizures.  

A January 1995 Report of Medical History, for re-enlistment 
in the Inactive Ready Reserve, reflects the appellant's 
report of not having experienced then or in the past any 
periods of unconsciousness, loss of memory or amnesia.  
Furthermore, he did not report having experienced seizures.  

Dr. Round subsequently re-evaluated the appellant on various 
occasions.  In a January 1997 examination report, Dr. Round 
noted that ". . . we have never been able to clearly 
demonstrate a history of seizures; however, [the appellant] 
does state that since starting the Dilantin these spells have 
literally abolished with proper adjustment of the dose."  In 
June 1997, Dr. Round's impression was probable seizure 
disorder in addition to an apparent panic/anxiety disorder.  

Thereafter, in an August 1997 Statement of Medical 
Examination and Duty Status (DA Form 2173), the appellant was 
noted to have had a seizure while attending medical training 
during active duty for training.  The disability was noted as 
occurring in the line of duty.  The appellant was treated at 
Mee Memorial Hospital on an out-patient basis.  Also in 
August 1997, a report from Dr. Round notes that the appellant 
had suffered a seizure, that it was reportedly not witnessed, 
and that the seizure was an unusual postictal situation.  
Subsequent evaluations from Dr. Round in September 1997 and 
February 1998, reflected his impression of seizure disorder 
under control with some form of psychiatric disorder 
superimposed.  

In a February 1998 Statement of Medical Examination and Duty 
Status, the appellant was again noted to have had a seizure, 
in this instance due to head trauma, during inactive duty 
training.  

In an April 1998 VA examination report, the examiner noted 
that it was difficult to ascertain if the episodes the 
appellant was experiencing were truly seizures, given that 
the appellant was still having as many of the episodes on 
medications as when he was off medications.  The examiner 
further noted that it was possible that the episodes were of 
psychogenic origin.

In August 1998, a Statement of Medical Examination and Duty 
Status notes that, the appellant had been found unconscious 
in a field while attending training at Fort Hunter Liggett in 
California.  A hospital report from Mee Memorial Hospital, 
dated that same month, noted that in route to the hospital in 
an ambulance the appellant had had a witnessed seizure.  The 
hospital report also reflects that the veteran was kept 
overnight and that the next day had a second witnessed 
seizure.  

An August 1998 military medical evaluation board (MEB) report 
notes the examiner's report of the appellant, while at Fort 
Hunter Liggett, having a witnessed generalized tonic-clonic 
seizure with postictal amnesia.  The examiner also noted that 
the appellant had a similar seizure during his yearly tour 
the previous year.  The appellant reported that seizures 
began 11 years previously during Army basic training.  The 
examiner indicated that the evidence appeared to show both 
seizures of a nonepileptic origin as well as partial complex 
seizures.  The examiner's diagnosis was partial complex 
epilepsy with secondary generalization and questionable 
nonepileptic seizures.  

The examiner who authored the April 1998 VA examination 
report offered an addendum, dated in July 2002.  In her 
discussion, the examiner reported the appellant's medical 
history associated with the claims file.  The examiner opined 
that the appellant had pseudo-seizures, although it could not 
be ruled out that the appellant suffered from authentic 
seizures, given the difficulty differentiating between the 
two.  She also opined that if the claimed assault by the 
appellant's drill instructor in basic training did occur as 
had been reported by the appellant, and that he began to 
develop unusual episodes after that time, some of which may 
be actual seizures, then it was as likely as not that a 
seizure disorder was related to that event.  If the assault 
had not occurred, then it did not appear from the record that 
the appellant's seizures began until the 1990's, when the 
appellant was in the U.S. Army reserves.  

The Board notes that the appellant is competent to report 
symptoms associated with his disability, even in the absence 
of service medical records.  His complaints and reported 
symptomatology have been consistent even in light of an 
apparent six year lapse during which he has reported that he 
did not have seizures or symptoms thereof.  Furthermore, the 
appellant reported not having suffered from seizures or 
unconsciousness when examined in 1992 and 1995 for the Army 
Reserves.  

The evidence of record is negative for a witnessed seizure 
prior to the first witnessed seizure in August 1998 during 
active duty for training.  As noted by Dr. Round in January 
1997, a clearly demonstrated  history of seizures had never 
been shown.  The VA examiner in July 2002 also noted that 
findings of a seizure disorder or pseudo-seizure disorder 
were first found to have occurred when the veteran was in the 
reserves.  

As such, given the lack of conclusive evidence in the form of 
a witnessed seizure, that the appellant had a seizure 
disorder prior to the occurrence of a seizure during active 
duty for training, the Board concludes that the first 
manifestation of a seizure disorder occurred during active 
duty for training.  Therefore, the preponderance of the 
evidence warrants a grant of the appellant's claim.  

Post-traumatic stress disorder

Service medical records in July 1987 associated with the 
appellant's entrance examination and reported medical history 
do not reflect complaints or findings of a psychiatric 
disability.  A medical record, dated in November 1987, 
reflected the appellant's complaints of getting upset once a 
day, and if he ate something he would vomit.  The appellant 
also reported feeling nervous.  The examiner's assessment was 
irritable bowel.  

The appellant was referred for a psychological evaluation the 
same month.  The evaluation report noted that the appellant 
desired a discharge.  The examiner reported the appellant's 
prior medical history to include a history of adjustment and 
coping problems with serious suicidal ideation at age 14 due 
to conflicts with his parents.  There was also a history of 
conflict with other authority figures with passive anxiety 
and depression.  The appellant was noted as reporting that he 
was not currently suicidal but just wanted out of the service 
and to go home.  The diagnosis was transient situational 
disturbance with somatic features.  

On VA examination in May 1998, the examiner reported that the 
appellant's history was questionable and a diagnosis of 
generalized anxiety disorder was noted.  The examiner also 
was unable to establish any connection between the 
appellant's military service and the current psychiatric 
diagnosis.  

The most recent medical findings of record, however, are 
contained in a July 2002 VA examination report, which was 
specifically requested by the Board.  That report, based upon 
review of the entire record and examination of the appellant, 
contains a diagnosis of PTSD, which the report reflects is 
related to the appellant's claimed traumatic experience while 
in military service.  As demonstrated by the applicable law, 
discussed above, it is the province of the professional 
examiners, not the Board, to determine whether the claimed 
stressor is sufficient to support a diagnosis of PTSD.  

In the VA medical examination report, the examiner noted that 
the appellant was seeing Randy Whitesall approximately every 
other week for psychotherapy.  In addition, the examiner 
noted that the appellant's stressor involved "pugal" stick 
fighting with his drill sergeant without any helmet or 
protective gear.  The appellant reported having felt 
persecuted and beaten during the pugal stick fighting.  
Furthermore, the appellant reported that one of the 
instructors had been "blown up" by a grenade during basic 
training, and that a drill instructor had made the appellant 
feel guilty about the incident.  The examiner also noted that 
the appellant experienced a traumatic incident following 
discharge from the military which reportedly exacerbated his 
symptoms.  The incident involved a house fire during which 
the appellant was unable to rescue some of the occupants 
inside.  

The examiner noted in her summary that the appellant 
complained of many symptoms which were diagnostic for PTSD.  
It seemed his only difficulty in proving this diagnosis had 
been the fact that he did not report any kind of beating 
during basic training.  The examiner indicated that she 
wasn't surprised about this given that many incidents of 
harassment either emotional, sexual, or physical were 
commonly not reported by new recruits, particularly when the 
harassment occurred from those in a position of power.  She 
further indicated that in this instance, as with other cases 
she had reviewed where harassment was at issue, she favored 
the acknowledgment of the given stressor, as the appellant 
presented as a genuine and believable individual.  The 
examiner's diagnosis was PTSD, chronic, moderate.  She 
indicated that the appellant's PTSD originated from the 
reported stressor in the military; specifically, being beaten 
and verbally harassed by superior officers.  The disorder was 
exacerbated by witnessing a fire which proved fatal to his 
neighbors.  

The Board is cognizant that the veteran's claim of being 
physically assaulted by his drill instructor during "pugal 
stick" training can not necessarily be verified.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans' Claims opined that the fact 
that a veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
enemy attacks occurred would strongly suggest that he was, in 
fact, exposed to such attacks.  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  Although a noncombat veteran's testimony alone 
is insufficient proof of a stressor, there need not be 
corroboration in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).  

The Board notes that Army basic training does include 
fighting with "pugal" sticks.  Furthermore, drill 
instructors do yell and scream at new recruits during the 
course of such training.  Furthermore, the appellant's 
service medical records do reflect he experienced somatic 
features associated with stress and anxiety.  The VA examiner 
in July 2002 had an opportunity to review the appellant's 
service medical records and to consider them in the context 
of all the other medical evidence of record.  She also had 
the opportunity to interview the appellant.  

Under VA's doctrine of reasonable doubt, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the 
applicable law, and upon consideration of all the evidence of 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the appellant has a 
service-related stressor linked to a diagnosis for PTSD.  

Therefore, the record does contain medical evidence 
establishing a clear diagnosis of the disorder, credible 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  Thus the record is at least in equipoise.  Where 
the record demonstrates an approximate balance of positive 
and negative evidence, the doctrine of reasonable doubt is 
applicable.  Accordingly, after resolving reasonable doubt in 
the veteran's favor the Board finds that service connection 
for PTSD is warranted.  











ORDER

Entitlement to service connection for a seizure disorder is 
granted.  

Entitlement to service connection for PTSD is granted.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

